United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, CORONADO
STATION, Santa Fe, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2005
Issued: January 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2014 appellant filed a timely appeal from an April 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective March 11, 2014 due to his failure to attend a scheduled medical examination.
On appeal, appellant contends that OWCP illegally ordered him to attend a referee
examination with an impartial medical specialist whose office was located 380 miles one way
from his home. He further contends that the medical reports of two attending physicians
establish that his employment-related injuries are now a persistent, chronic, and permanent
handicap to his ability to live a normal life.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a February 14, 2013 decision,3 the
Board reversed an OWCP hearing representative’s August 31, 2012 decision terminating
appellant’s wage-loss compensation and medical benefits effective February 21, 2012 as he no
longer had any residuals or disability causally related to his accepted December 4, 1996
employment-related injuries.4 The Board found an unresolved conflict in the medical opinion
evidence between an OWCP referral physician and appellant’s attending physician, as to whether
appellant had any continuing residuals and disability casually related to his accepted
employment-related injuries and whether the accepted injuries caused consequential headaches
and cervical and lumbar conditions. In a September 11, 2013 decision,5 the Board set aside a
February 22, 2013 OWCP decision which suspended appellant’s compensation effective
January 31, 2013 due to his failure to attend a scheduled referee examination. The Board found
that OWCP had not properly selected the impartial medical specialist. The Board remanded the
case for selection of a new impartial specialist in accordance with OWCP procedures. The facts
and history as set forth in the Board’s prior decisions are incorporated by reference. The relevant
facts are set forth below.
On remand, by letter dated March 5, 2014, OWCP referred appellant, who lives in
Santa Fe, New Mexico, to Dr. John D. Douthit, a Board-certified orthopedic surgeon, practicing
in Englewood, Colorado, for a second impartial medical examination scheduled for March 24,
2014 at 9:00 a.m. It advised him that the failure to keep, refusal to submit to, or obstruction of
the examination could result in suspension of his right to compensation under section 8123(d) of
FECA (5 U.S.C. § 8123(d)). OWCP further informed appellant that compensation was not
payable while the refusal or obstruction continued and that the period of the refusal or
obstruction would be deducted from the period for which compensation was payable.
A March 4, 2014 iFECS report: ME023 (Appointment Schedule Notification) and a
screenshot indicated that Dr. Douthit was selected as an impartial medical specialist on that date.
A bypass history report indicated that Dr. Thomas G. Grace, a prior OWCP referral physician
and Board-certified orthopedic surgeon, and Dr. Hendrick J. Arnold, III, a prior impartial
medical specialist and Board-certified orthopedic surgeon, were located within 51.43 and 271.58
miles, respectively, of appellant’s zip code. Dr. Grace was bypassed on March 4, 2014 due to a
conflict because he had treated appellant. Dr. Arnold was bypassed on the same date because of

2

This case was before the Board with regard to the calculation of appellant’s pay rate and payment of
compensation. Docket No. 13-1308 (issued January 15, 2014). In a January 15, 2014 decision, the Board affirmed
OWCP’s calculation of appellant’s pay rate for compensation purposes and found that he was not entitled to
additional compensation.
3

Docket No. 13-47 (issued February 14, 2013).

4

OWCP accepted that on December 4, 1996 appellant, then a 49-year-old custodial laborer, sustained cervical
and lumbar sprains, myalgias, and myositis while in the performance of duty. He stopped work on December 9,
1996 and resigned from the employing establishment in August 1997.
5

Docket No. 13-968 (issued September 11, 2013).

2

a conflict as he had already submitted a report. No other physician was found or bypassed within
a 200-mile range of appellant’s zip code.
In a March 14, 2014 letter, Dr. Phillip A. Wong, an attending Board-certified osteopath,
advised that appellant was not capable of driving to and back from Englewood, Colorado
because of his physical condition.
By letter dated March 17, 2014, OWCP advised appellant that Dr. Wong’s March 14,
2014 letter did not provide medical rationale to support his opinion that he was physically
limited from traveling to the scheduled appointment. It noted that on November 7, 2011 and
February 9, 2013, Dr. Melburn K. Huebner, an OWCP referral physician, and Dr. Arnold,
respectively, indicated that there were no current physical limitations due to injury. OWCP
noted its authority to require injured workers to submit to an examination under section 8123(a)
of FECA and to suspend compensation for failure to report to an examination under section
8123(d) of FECA. It authorized reimbursement for travel expenses for mileage, lodging, and
meals to attend the directed medical examination. OWCP stated that, if necessary, it would
allow arrangement of air travel.
On March 24, 2014 Dr. Douthit advised OWCP that appellant did not appear at the
examination on that day.
In a notice dated March 24, 2014, OWCP proposed to suspend appellant’s compensation
benefits pursuant to section 8123(d) of FECA for failure to attend the examination on that day
with Dr. Douthit. Appellant was advised to provide a written explanation of his reasons, with
substantive corroborating evidence, within 14 days for failing to attend the scheduled
examination.
By letters dated March 19 and April 1, 2014, appellant objected to the scheduled
appointment with Dr. Douthit. He contended that Dr. Douthit’s office was 390 miles one way
from his home and that a March 17, 2014 letter from Dr. Jimmie McClure, an attending
chiropractor, and a March 19, 2014 letter from Dr. Wong established that he was unable to travel
to the scheduled appointment.
In an examination note dated March 17, 2014, Dr. McClure provided a history of the
December 4, 1996 employment injuries and appellant’s medical treatment. He noted his
complaints of neck and low back pain, and tingling and burning in his bilateral anterior thighs
while performing activities of daily living. Dr. McClure conducted an examination, reviewed
diagnostic test results, and diagnosed chronic cervical sprain/strain, cervical myofascitis,
degenerative hypertrophic arthritis, and paresthesia, numbness, and tingling. He advised that
appellant had significant loss of range of motion in the cervical and lumbar regions of his spine
concomitant with degenerative changes, segmental dysfunction, chronic muscular strain, chronic
ligamentous sprain, and chronic muscle rigidity and splinting. Dr. McClure agreed with
appellant that he did not receive adequate treatment at the time of the accident in 1996 and that
he did not receive adequate treatment until 2001 from Dr. Wong. He opined that given the
degenerative changes to his cervical and lumbar spine and the length of time that he did not
receive adequate care, appellant would likely need regular palliative and rehabilitative care on an

3

ongoing basis for pain management and to help prevent further degeneration of his spine and soft
tissues.
In a March 19, 2014 letter, Dr. Wong noted that appellant had been requested to travel
390 miles one way. He advised that appellant was physically incapable of safely driving any
farther than a maximum of 50 miles per day. Appellant suffered from claustrophobia and,
therefore, he was unable to travel safely in any type of aircraft. Dr. Wong stated that there were
plenty of Board-certified orthopedists in the Santa Fe/Albuquerque, New Mexico area. He
reviewed appellant’s activities of daily living listed in Dr. McClure’s March 17, 2014 report and
advised that there was no way appellant could drive that distance. Dr. Wong also reviewed
Dr. McClure’s range of motion test results and advised that his findings indicated that appellant’s
cervical and lumbar range of motion was less than 50 percent in all ranges. He noted that he
would not release appellant to attend the medical evaluation by Dr. Douthit on March 24, 2014
due to the long distance and his physical disabilities. In a March 25, 2014 report, Dr. Wong
noted appellant’s complaints of neck, upper shoulders, arms, hands, and lower back stiffness,
tightness, and weakness pain, and headaches. He provided findings on neurological examination
and assessed somatic dysfunction. In a March 31, 2014 letter, Dr. Wong again noted
Dr. McClure’s March 17, 2014 findings and concurred with his conclusion that appellant’s
employment-related injuries were permanent in nature and that appellant would have to receive
medical attention and treatment for the rest of his life.
In an April 11, 2014 decision, OWCP finalized its proposed suspension, effective
March 11, 2014. It found that Dr. McClure’s report was of diminished probative value as he was
not a physician as defined under FECA. OWCP stated that the opinions of Drs. Huebner and
Arnold established that the accepted work injuries had resolved and that appellant had no current
physical limitations. It further stated that there were no physicians in appellant’s area who would
accept a referral. OWCP noted that Dr. Douthit was the nearest physician who would accept a
referral. It authorized reimbursement for all travel expenses including, airfare, hotel, and meals.
OWCP informed appellant that his compensation would be reinstated after he attended and fully
cooperated with an examination.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.6
The determination of the need for an examination, the type of examination, the choice of locale,
and the choice of medical examiners are matters within the province and discretion of OWCP.7
OWCP regulations provide that a claimant must submit to examination by a qualified physician
as often and at such time and places as OWCP considers reasonably necessary.8 Section 8123(d)
of FECA and section 10.323 of OWCP’s regulations provide that, if an employee refused to
6

5 U.S.C. § 8123(a).

7

C.S., Docket No. 09-1597 (issued February 4, 2010); J.T., 59 ECAB 293 (2008); Dana D. Hudson, 57 ECAB
298 (2006); James C. Talbert, 42 ECAB 974 (1991).
8

20 C.F.R. § 10.320; see J.C., Docket No. 09-609 (issued January 5, 2010); J.T., supra note 7; Walter L. Jordan,
57 ECAB 218 (2005).

4

submit to or obstructs a directed medical examination, his or her compensation is suspended until
the refusal or obstruction ceases.9 However, before OWCP may invoke these provisions, the
employee is provided a period of 14 days within which to present in writing his or her reasons
for the refusal or obstruction.10 If good cause for the refusal or obstruction is not established
entitlement to compensation is suspended in accordance with section 8123 of FECA.11
ANALYSIS
OWCP suspended appellant’s compensation effective March 11, 2014 under section
8123(d) of FECA on the grounds that he failed to attend a scheduled medical examination. The
determination of the need for an examination, the type of examination, the choice of locale and
the choice of medical examiners are matters within the province and discretion of OWCP. The
only limitation on OWCP’s authority, with regards to instructing a claimant to undergo a medical
examination, is that of reasonableness.12 The Board has interpreted the plain meaning of section
8123(d) to provide that compensation is not payable while a refusal or obstruction of an
examination continues.13
The Board finds that OWCP properly suspended compensation benefits. In a letter dated
March 5, 2014, OWCP notified appellant of the impartial medical examination scheduled with
Dr. Douthit on March 24, 2014. It advised him of his rights and responsibilities with respect to
the scheduled examination and warned him that his benefits may be suspended under section
8123(d) of FECA if he failed to report for the examination without an acceptable reason.
Appellant did not appear for his March 24, 2014 appointment. OWCP procedures
provide that, if a claimant does not report for a scheduled appointment, he should be asked to
provide a written explanation within 14 days to determine whether he has established good cause
for failure to appear.14 In letters dated March 19 and April 1, 2014, appellant objected to the
distance of the appointment from his home and maintained that Dr. McClure’s March 17, 2014
letter and Dr. Wong’s March 19, 2014 letter established that he could not travel to the scheduled
appointment. OWCP, however, reasonably noted in a bypass history report that the physician
selected was the nearest physician who would accept a referral for examination. Further, it
explained to appellant that it would reimburse him for mileage, lodging, and meals related to the
appointment. Additionally, OWCP stated that it would allow arrangement for air travel, if
necessary. While Dr. Wong opined in letters dated March 14 and 19, 2014 that appellant was
9

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323. See J.C., supra note 8; Sharon Handy, 57 ECAB 446 (2006);
Maura D. Fuller (Judson H. Fuller), 56 ECAB 383 (2005).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluation Medical Evidence, Chapter
2.810.13(d) (September 2010). See J.C., supra note 8; Dana D. Hudson, supra note 7; Lynn C. Huber, 54 ECAB
281 (2002).
11

See J.C., supra note 8; Dana D. Hudson, supra note 7; Scott R. Walsh, 56 ECAB 353 (2005).

12

See Lynn C. Huber, supra note 10.

13

See M.B., Docket No. 10-1755 (issued March 24, 2011).

14

Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.810.13(d)(3) (September 2010).

5

physically incapable of driving to and back from the scheduled appointment or traveling by any
type of aircraft to the appointment due to his claustrophobia condition, he did not state that
appellant was unable to ride as a passenger in a car. Further, Dr. Wong did not provide any
medical rationale explaining how appellant’s physical incapacity to drive a car or ride on an
aircraft was causally related to the accepted December 4, 1996 employment injuries. Medical
conclusions unsupported by rationale are of diminished probative value.15
The report from Dr. McClure, a chiropractor, is of no probative medical value. Under
FECA, a chiropractor is a physician to the extent that the reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.16 There is no indication from Dr. McClure’s report that he
diagnosed a subluxation as demonstrated by x-ray to exist. Accordingly, he is not a physician as
defined under FECA and his report does not constitute competent medical evidence.
Appellant did not provide good cause for failing to appear at the March 24, 2014
scheduled examination. The Board finds that OWCP properly suspended his right to future
compensation benefits effective March 11, 2014.
When appellant actually reports for
examination, payment retroactive to the date on which he agreed to attend the examination may
be made.17
On appeal, appellant contended that OWCP illegally ordered him to attend an impartial
medical examination with Dr. Douthit whose office was located 380 miles one way from his
home. He did not, however, submit any evidence substantiating his allegation. In Billie J.
Gardner,18 the Board held that OWCP may refer a claimant to a distant city for a referral
examination after documenting that there are no appropriate specialists in the claimant’s
geographical location. In this case, unlike Gardner, however, OWCP documented its attempts to
locate an appropriate impartial medical specialist in appellant’s area. A bypass history report
indicated that while Drs. Grace and Arnold were located within 51.43 and 271.58 miles,
respectively, of appellant’s zip code, they were bypassed because they were previously involved
with appellant’s case. The report also indicated that no other physician was located or bypassed
within 200 miles. In addition, OWCP indicated that it would reimburse travel expenses,
including the cost of an overnight stay, if necessary. A simple preference for examination in a
particular location is not considered a valid reason for objecting to an impartial medical
examiner.19 Accordingly, the Board finds that appellant did not present any evidence
establishing that the impartial selection was improper.

15

T.F., 58 ECAB 128 (2006).

16

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

17

C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008).

18

53 ECAB 356 (2002).

19

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.4(f) (July 2011).

6

Appellant further contended that reports from his attending chiropractor, Dr. McClure,
and his physician, Dr. Wong, established that his employment-related injuries were a persistent,
chronic, and permanent handicap to his ability to live a normal life. However, as found,
Dr. McClure is not a physician as defined under FECA and Dr. Wong did not state that appellant
was unable to ride as a passenger in a car to the scheduled examination with Dr. Douthit or
provide medical rationale explaining the causal relationship between appellant’s physical
incapacity to drive a car or ride in an aircraft and the accepted December 4, 1996 employment
injuries. As noted, OWCP informed appellant that it would reimburse him for mileage, lodging,
and meals, and allow air travel to the appointment. As appellant did not submit sufficient
evidence to establish that he was incapable of attending the March 24, 2014 examination, the
Board finds that OWCP properly suspended his compensation benefits effective March 11, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective March 11, 2014 due to his failure to attend a scheduled medical examination.
ORDER
IT IS HEREBY ORDERED THAT the April 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

